EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Dawsey on 11/18/21.
	The application has been amended as follows: 
Claim 9, line 1 has been modified from “of claim 1 8, further” to –of claim 1, further—. 
REASONS FOR ALLOWANCE
Claims 1-16 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The specific limitations of “a rear wheel aligned with the front wheel,…said cycle frame being substantially symmetrical about a longitudinal plane; a steering subassembly including a right handlebar and a left handlebar creating a void therebetween to receive a portion of the golf bag, wherein the right and left handlebars can be moved by the rider to steer said front wheel an electric motor for diving said rear wheel,…which rotate relative to the stationary golf bag” is not anticipated or made obvious by the prior art of record in the examiner’s opinion. Specifically, as currently amended to be a two wheel vehicle with the golf bag between the handlebars, the only prior art with the golf bag between steerable handlebars is Tiffany (US 5,277,267). Tiffany, however, discloses two rear wheels with there being no reason/way to modify .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Stabley whose telephone number is (571)270-3249. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/MICHAEL R STABLEY/Examiner, Art Unit 3611                                                                                                                                                                                                        
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611